14-17
         Liu v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A200 184 452
                                                                               A098 056 008


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of May, two thousand fifteen.
 5
 6       PRESENT:
 7                          PIERRE N. LEVAL,
 8                          JOSÉ A. CABRANES,
 9                          RAYMOND J. LOHIER, JR.,
10
11                                   Circuit Judges.
12       _____________________________________
13
14       JIANRU LIU, JIANHUA LIN,
15                     Petitioners,
16
17                          v.                                  14-17
18                                                              NAC
19
20       LORETTA E. LYNCH, UNITED STATES
21       ATTORNEY GENERAL,
22                     Respondent.1
23


                        1
                   Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
             Attorney General Loretta E. Lynch is automatically substituted
             for former Attorney General Eric H. Holder, Jr.
 1   FOR PETITIONERS:          Khaghendra Gharti-Chhetry, Esq.,
 2                             Chhetry & Associates, P.C., New
 3                             York, NY.
 4
 5   FOR RESPONDENT:           Joyce R. Branda, Acting Assistant
 6                             Attorney General; Ernesto H. Molina,
 7                             Jr., Assistant Director; Jeffery R.
 8                             Leist, Attorney, Office of
 9                             Immigration Litigation, United
10                             States Department of Justice,
11                             Washington, DC.

12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Jianru Liu and Jianhua Lin, natives and citizens of

17   China, seek review of a December 13, 2013, decision of the

18   BIA, affirming the April 10, 2012, decision of an

19   Immigration Judge (“IJ”), denying asylum, withholding of

20   removal, and relief pursuant to the Convention Against

21   Torture (“CAT”).     In re Jianru Liu, Jianhua Lin, Nos. A200-

22   184-452, 098-056-008 (B.I.A. Dec. 13, 2013), aff’g Nos.

23   A200-184-452, 098-056-008 (Immig. Ct. N.Y.C. Apr. 10, 2012).

24   We assume the parties’ familiarity with the underlying facts

25   and procedural history in this case.

26       We have reviewed the IJ’s decision as modified by the

27   BIA decision.     See Xue Hong Yang v. U.S. Dep’t of Justice,


                                     2
 1   426 F.3d 520, 522 (2d Cir. 2005).    The applicable standards

 2   of review are well established.     See 8 U.S.C.

 3   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 4   (2d Cir. 2009).

 5       For asylum applications governed by the REAL ID Act of

 6   2005, the agency may, “[c]onsidering the totality of the

 7   circumstances,” base a credibility determination on an

 8   asylum applicant’s demeanor, the plausibility of his

 9   account, and inconsistencies in his statements and other

10   record evidence, “without regard to whether” they go “to the

11   heart of the applicant’s claim.”    8 U.S.C.

12   § 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”      Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

17       The agency reasonably relied in part on Liu’s demeanor,

18   noting that he was at times unresponsive and hesitant.      See

19   8 U.S.C. § 1158(b)(1)(B)(iii); Shu Wen Sun v. BIA, 510 F.3d
20   377, 381 (2d Cir. 2007).   That finding is supported by the

21   record.   The agency’s demeanor finding and the credibility

22   determination as a whole were bolstered by inconsistencies

23   and omissions in the record related to whether members of

                                   3
 1   Liu’s church in China were beaten and whether the church

 2   building was later demolished.     See Li Hua Lin v. U.S. Dep’t

 3   of Justice, 453 F.3d 99, 109 (2d Cir. 2006); Xiu Xia Lin,

 4 534 F.3d at 166 n.3.    The agency was not compelled to credit

 5   his explanations for these inconsistencies and omissions.

 6   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

 7   Having questioned Liu’s credibility, the agency reasonably

 8   relied further on his failure to provide corroborating

 9   testimony or statements from members of his church in the

10   United States.    See Biao Yang v. Gonzales, 496 F.3d 268, 273

11   (2d Cir. 2007).

12          Given the demeanor, inconsistency, and corroboration

13   findings, substantial evidence supports the agency’s adverse

14   credibility determination.    See Xiu Xia Lin, 534 F.3d at

15   165-66.    That determination is dispositive of asylum,

16   withholding of removal, and CAT, as those claims are based

17   on the same factual predicate.2    Paul v. Gonzales, 444 F.3d
18   148, 156-57 (2d Cir. 2006).


       1.
         Lin’s application for asylum, withholding of removal,
     and CAT relief was based on the same grounds as the
     application filed by Liu, the lead applicant. The
     petitioners have not challenged, and we decline to address,
     the IJ’s alternative finding that Lin’s application
     independently failed on the merits. See Yueqing Zhang v.
     Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

                                    4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6




                                5